Citation Nr: 1615531	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-20 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for post-polio syndrome.

2.  Entitlement to service connection for post-polio syndrome (claimed as poliomyelitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to February 1975.

These matters come before the Board of Veterans' Appeals Board on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.  

The issue of entitlement to service connection for post-polio syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for post-polio syndrome was last denied in an August 2008 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the last final August 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for post-polio syndrome.




CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's claim for entitlement to service connection for post-polio syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final August 2008 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for post-polio syndrome have been met.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants the Veteran's petition to reopen his claim for post-polio syndrome, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Petition to Reopen

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for post-polio syndrome was last denied in an August 2008 rating decision on the basis that new and material evidence had not been received to reopen the Veteran's claim for post-polio syndrome.  Specifically, the RO noted that to reopen open the claim the Veteran needed evidence indicating that his post-polio syndrome was incurred in, caused by, or aggravated by service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In November 2009, the Veteran filed a petition to reopen his claim.  The petition was denied in a February 2010 rating decision on the basis that new and material evidence had not been received.  The Veteran timely appealed.  Evidence received since the last final denial of the claim in August 2008 includes the Veteran's lay statements, as well his testimony at his September 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the August 2008 denial.  Furthermore, the evidence is material because it relates to whether the Veteran had a pre-existing condition and whether the condition was incurred in or aggravated by active service.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for post-polio syndrome is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for post-polio syndrome is reopened, and, to that extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is needed prior to adjudicating the claim. 

Initially, the Board finds that there may be outstanding VA and private treatment records relevant to the pending appeal.  At his September 2015 hearing the Veteran testified that he had received treatment for his post-polio syndrome in the last year at Bay Pines VA Medical Center.  The Board notes that the most recent VA treatment records associated with the record are dated in March 2008.  Additionally, the record indicates that the Veteran had numerous VA inpatient treatment admissions.  While discharge summaries from these admissions are of record, the majority of the underlying treatment records for these admissions are not.  

With regard to private treatment records, a June 2002 evaluation report from Dr. Montaldi noted that the Veteran had symptoms of post-polio syndrome and that an impairment rating would follow.  The referenced subsequent impairment report is not of record.  A November 2000 treatment record from Preferred Medical & Rehabilitation indicated that the Veteran should follow up in 2-3 weeks.  Treatment records subsequent to November 2000 are not of record.  Additionally, in a November 2001 letter Dr. Azan indicated that the Veteran had post-polio syndrome that had been aggravated by active service.  Underlying treatment records from Dr. Azan are not of record.  A January 1998 VA treatment record indicated that the Veteran had been incarcerated and had received medical care from the jail physician.  Treatment records from the Veteran's period of incarceration are not of record.  On remand, all outstanding VA treatment records and outstanding private treatment records should be obtained. 

The Board also finds that there may be outstanding service records.  Specifically, in a statement received in February 2002, the Veteran reported that his consultation dated May 30, 1973 from "Madison Central Hospital/Troop Clinic #5" would document in-service aggravation of his post-polio syndrome.  The Veteran's service treatment records do not contain the cited medical record.  Accordingly, on remand any outstanding service treatment records or service personnel records should be obtained.  

The Board also finds that another VA examination is warranted.  The Veteran was last provided a VA examination in December 2005.  However, the Board finds that the examination report is inadequate for adjudicating the claim.  The examiner found that the Veteran had poliomyelitis before active service, found no evidence of current polio or post-polio syndrome, and opined that the Veteran's pre-service polio or polio residuals had not been permanently worsened beyond its natural progression by his military service.  In rendering her negative opinion, the examiner did not address positive evidence of record, to include the November 2001 letter from Dr. Azan indicating that the Veteran's post-polio syndrome had been aggravated by active service.  

Additionally, the Board notes that the Veteran's December 1972 report of medical examination at induction was silent for any clinical abnormalities.  In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2015); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  After reviewing the December 2005 examination report, the Board finds that it is unclear whether the examiner applied the appropriate standard in rendering her negative opinion.  Specifically, the examiner did not state that the condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated; thus, another opinion is necessary.  Accordingly, on remand the Veteran should be provided a VA examination and an adequate opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the veteran dated from March 2008 to present.  All attempts to obtain these records must be documented in the claims file.
 
2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to his post-polio syndrome, to include updated treatment records from Dr. Montaldi, Preferred Medical Center, Dr. Azan, and any treatment during his period of incarceration.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain copies of any outstanding service records and personnel records, to include the May 30, 1973 service treatment record from "Madison Central Hospital/Troop Clinic #5."  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unavailable, a formal determination must be made and the Veteran must be provided appropriate notice, pursuant to 38 C.F.R. § 3.159(c)(2) (2015).

4.  Schedule the Veteran for a VA examination.  The claims file and a copy of this remand must be available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify any applicable post-polio syndrome or poliomyelitis residuals.

b.  For any diagnosed post-polio syndrome or poliomyelitis residuals, state whether the evidence clearly and unmistakably establishes that it preexisted the Veteran's active service.

c.  If the examiner determines that any diagnosed condition preexisted active service, did it worsen in service, and, if so, was it clearly and unmistakably not aggravated by service. 

In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

In rendering the above requested opinion, the examiner should address the November 2001 letter from Dr. Azan opining that the Veteran had residual pain and weakness in the right leg due to childhood poliomyelitis that was aggravated by active service and the September 2002 VA treatment record noting that the Veteran had a history of polio with residual tight right tendoachilles and weak dorsiflexion.  

d.  If the examiner determines that the Veteran's post-polio syndrome or poliomyelitis residuals did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably not aggravated by service, state whether it is at least as likely as not (50 percent or greater degree of probability) that it began in service, was caused by service, or is otherwise related to military service.

A complete rationale must be provided for all opinions.

5.  Finally, after any other development the AOJ should deem necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


